999 So.2d 1092 (2009)
Robert JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-1046.
District Court of Appeal of Florida, First District.
January 8, 2009.
Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Charlie McCoy, Senior Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant alleges that the trial court abused its discretion in failing to order a competency hearing prior to sentencing. We agree. See Calloway v. State, 651 So.2d 752 (Fla. 1st DCA 1995).
Accordingly, we reverse the sentence and remand for a competency hearing and resentencing, if it is determined appellant is competent to proceed.
WOLF, LEWIS, and ROBERTS, JJ., concur.